DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10738236. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are slightly broader than the US Patent claims. The claims of the US Patent are directed towards a fracturing system, where the instant invention more broadly claims a treatment fluid system. The US Patent also claims an acrylamide polymer, while the instant invention more broadly claims a base polymer. It would have been considered obvious to have prosecuted the claims within the same application in order to obtain broadened patent protection.

Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach a fracturing fluid system that includes an acrylamide-based polymer and a nano-crosslinker as specifically called for in the claimed invention.
WO 2012/071462 to Lafitte et al. (hereinafter WO '462, cited by applicant) teaches an aqueous based fluid where polyacrylamide is used as a polymeric thickening agent and crosslinker. However, the reference fails to teach the crosslinker as specifically claimed. Amino groups of WO '462 are used to covalently attach a boronic acid moieties to the core of nano-particles. See para. [0055]- [0056] and FIG. 2. As shown in FIG. 2, the amino group is then no longer available to crosslink with a polymer. FIG. 4 and FIG. 5 illustrate the production of nanoparticles with a functional group of phenolic groups and formaldehyde groups respectively. As shown in the FIGs. 2-5, the amino groups are not available for crosslinking, rather the boronic, phenolic, or formaldehyde functional group is what crosslinks. 
Furthermore, the organic boron compounds incorporating a boronic acid group and a reactive amino group described in WO '462 are 2-aminophenyl boronic acid, 3-aminophenyl boronic acid monohydrate, 4-fluoro-3-phenyl boronic acid, and 2-nitro-4-phenylboronic acid. None of which teach, suggest or disclose the crosslinker of the instant claims that "comprises a chemical group selected from the group consisting of carbonyl, sulfhydryl, amine and imine."
U.S. Pub. No. 2014/155305 (hereinafter Hartshorne '305, cited by applicant) teaches an aqueous fluid with a polymeric thickening agent and a crosslinker. Hartshorne '305 fails to disclose a nano-crosslinker that includes a chemical group selected from carbonyl, sulfhydryl, amine and imine, and thus fails to disclose the elements of claim 1.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/11/2021